Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 11 and 16.

Kumar et al. (US PGPUB US 2018/0210763) teaches a cloud workload provisioning system where tasks can be categorized into appropriate categorizes including long running tasks. See at least Fig. 1, para [0064].

Addison et al. (US PGPUB US 2018/0024876) teaches a cloud computing environment where tasks waiting for a particular resource, are suspended for a triggering event to occur. See at least Fig. 5, para [0023]; [0030].

Liu et al. (US PGPUB US 2017/0109203) teaches a cloud computing environment where task requests are suspending while waiting for a task to release a resource. See at least Fig. 4, para [0039-40].

Eicken et al. (US PGPUB US 2017/0207968) teaches a cloud computing environment where resources are configured using deployment templates containing declarative portions. See at least Fig. 1, para [0038].

The features “instructing, by the declarative provisioner, the provider implementation to return an error message based on the determination that the deployment of the resource is a long-running task; storing, by the declarative provisioner, state information corresponding to the deployment of the resource based at least in part on the error message; instructing, by the declarative provisioner, the worker implementation to treat the error message as a yield instruction, the yield instruction indicating to the worker implementation that execution of the deployment of the resource is paused; receiving, by the declarative provisioner, a trigger from the worker implementation that causes the declarative provisioner to resume execution of the deployment of the resource using the state information; and responsive to the trigger, transmitting, by the declarative provisioner, deployment information corresponding to the deployment of the resource to the worker implementation” when taken in the context of the claims as a whole, were not found in the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/            Primary Examiner, Art Unit 2195